Citation Nr: 1545821	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected nasal fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to September 1991, and from July 2006 to June 2008.  Additional service in the Army National Guard is indicated by the evidence of record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

This case was originally before the Board in January 2012, when additional claims of entitlement to service connection for left knee, right knee, thoracolumbar and right wrist disabilities were remanded.  The Veteran's claim for an initial compensable rating for service-connected nasal fracture was additionally remanded at that time for further development. 

In April 2013, the Appeals Management Center (AMC) in Washington, DC granted service connection for (1) right knee arthralgia, osteoarthritis and cartilage and meniscus tear (2) left knee arthralgia, osteoarthritis, and cartilage and meniscus tear and (3) thoracolumbar pain and degeneration of the intervertebral disc.  In a May 2013 rating decision the AMC granted service connection for a right wrist sprain.  Thus these issues are no longer in appellate status.  

In September 2015 the Veteran raised the issues of service connection for posttraumatic stress disorder and sleep apnea and they are hereby referred to the Agency of Original Jurisdiction for appropriate action.  

Additional development was completed with respect to the Veteran's increased rating claim for a nasal fracture.  The RO issued a supplemental statement of the case in May 2013 and the appeal is once again before the Board.


FINDING OF FACT

The Veteran's residuals of a nasal fracture are not manifested by a 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes (DCs) 6599-6502 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).

The Veteran sustained a nasal fracture in service.  Service connection was granted and he was assigned a zero percent disability rating.  He contends that he is entitled to a compensable rating.

The Veteran's nasal fracture is currently rated as noncompensable under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6599-6502.  Diagnostic Code 6502 provides that a 10 percent evaluation will be assigned for traumatic deviation of the nasal septum with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.

At an August 2008 VA examination the Veteran reported that he had broken his nose in 2006 and now had difficulty breathing through his nose.  It was noted that a nasal X-ray was pending. 

The Veteran underwent an additional VA examination in March 2012.  The Veteran was diagnosed with a closed, non-displaced nasal bone fracture.  The VA examiner stated that the Veteran did not have at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  It was also noted that the Veteran did not have complete obstruction on one side due to traumatic septal deviation.  The VA examiner noted no scars related to the Veteran's disability.  The VA examiner considered the Veteran's complaints of partial obstruction in his right nostril, more than the left, on occasion.   She noted that on examination he was able to breathe fully when each nostril was occluded.  The VA examiner further noted that she had examined the Veteran's nostrils with an otoscope and did not see any obstruction.  A November 2008 X-ray was referenced, which shows nasal sinuses appeared cleared and there was a nondisplaced fracture of the mid nasal bone.  

The Board finds that the record is negative for any objective evidence of deviation of the nasal septum with 50-percent obstruction of the nasal passage on both sides or complete obstruction of the nasal passage one side so as to allow for a compensable evaluation under Diagnostic Code 6502.  A non-compensable evaluation is granted unless one nasal passage is completely obstructed, or both passages are half obstructed.  Therefore, the claim for a compensable rating for a nasal fracture must be denied.

The Board has considered whether an initial compensable evaluation is warranted under any other diagnostic code related to diseases of the nose and finds that the medical evidence does not show that the Veteran has loss of part of or has scars of the nose, exposing both nasal passages or loss of part of one ala or other obvious disfigurement, which would be required under Diagnostic Code 6504.  Nor does the evidence support findings of sinusitis to require a compensable evaluation under Diagnostic Codes 6510 through 6514.  The Board finds that there are no other rating criteria for which rating by analogy would be appropriate or beneficial to this Veteran. 

The Board has not overlooked the Veteran's assertions regarding having difficulty breathing through his nose due to his nasal fracture.  Moreover, the Board recognizes that the Veteran is competent to report on what he sees and feels, including the fact that he has difficulty breathing through his nose.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board must find, however, that evaluating the severity of the Veteran's service-connected disability under Diagnostic Code 6502 requires medical expertise and the Veteran has not demonstrated any such expertise.  The Board finds that his contentions are outweighed by the medical evidence of record and a compensable evaluation is denied.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for a nasal fracture.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria contemplate the Veteran's symptoms, including nasal obstruction.  Additionally, the Board has considered any other relevant rating criteria to determine whether they might apply.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest rating possible for his nasal fracture, he has not submitted evidence of unemployability, or claimed to be unemployable.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran's increased rating claim, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
	
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and identified private medical records have been obtained.  Moreover, in additional to his claims file, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in August 2008 and March 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected nasal fracture since the most recent examination; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.  

The Board finds the above examinations together to be thorough and adequate upon which to base decisions with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his nasal fracture disability under the applicable rating criteria.

Discussion of the Veteran's September 2011 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional records and afford the Veteran a VA examination.  All those actions were accomplished, and there has been substantial compliance with the January 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable rating for service-connected nasal fracture is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


